Name: Commission Regulation (EC) No 2471/2001 of 14 December 2001 amending Regulation (EC) No 668/2001 opening a standing invitation to tender for the export of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: trade policy;  trade;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32001R2471Commission Regulation (EC) No 2471/2001 of 14 December 2001 amending Regulation (EC) No 668/2001 opening a standing invitation to tender for the export of barley held by the German intervention agency Official Journal L 331 , 15/12/2001 P. 0034 - 0034Commission Regulation (EC) No 2471/2001of 14 December 2001amending Regulation (EC) No 668/2001 opening a standing invitation to tender for the export of barley held by the German intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedures and conditions for the sale of cereals held by the intervention agencies.(2) A later date must be set for the last partial invitation to tender for the tender opened by Commission Regulation (EC) No 668/2001(5).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 5(3) of Regulation (EC) No 668/2001 is replaced by the following: "3. The last partial invitation to tender shall expire on 23 May 2002, at 9 a.m. (Brussels time)."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 27.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 93, 3.4.2001, p. 20.